 Steven M. Wells
 Steven M. Wells, P.C.
 431 W. 7th Ave.
 Ste. 107
 Anchorage, AK 99501
 (907)279-3557
 (907)279-3558 fax
 steve@alaskalegaldefense.com

 Attorney for Defendant


                              United States District Court
                                   District of Alaska


 United States of America,
                                                 Case No. 3:16-cr-086-SLG

             Plaintiff,

        v.                                      Notice of Filing ABA Guidelines


 John Pearl Smith,

             Defendant.


       John Pearl Smith, II, accused, has filed a motion to amend the scheduling order.
Mr. Smith hereby files the ABA Guidelines for the Performance of Defense Counsel in
Death Penalty Cases. Because this document is over 25 pages long, Mr. Smith will file a
hard copy with chambers on Wednesday, October 24, 2018, pursuant to District of Alaska
Electronic Filing Administrative Policies and Procedures, rule 16.




United States v. John Pearl Smith
Case No. 3:16-cr-086-SLG
Notice of Filing
Page 1 of 2



          Case 3:16-cr-00086-SLG Document 221 Filed 10/23/18 Page 1 of 2
        DATED this 23rd day of October, 2018, at Anchorage, Alaska.

                                                         Steven M. Wells, PC
                                                         Attorneys for Defendant



                                                   By:   _/s/ Steven M. Wells _____________
                                                         Steven M. Wells
                                                         ABA #0010066

CERTIFICATE OF SERVICE

The undersigned hereby certifies
that a true and correct copy of the
foregoing was served e l e c t r o n i c a l l y
this 23 rd day of October, 2018 on:

All Parties of Record


_/s/ Steven M. Wells _____.
Steven M. Wells, PC




United States v. John Pearl Smith
Case No. 3:16-cr-086-SLG
Notice of Filing
Page 2 of 2



            Case 3:16-cr-00086-SLG Document 221 Filed 10/23/18 Page 2 of 2
